Title: To George Washington from Robert Howe, 25 January 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Ringwood 25th-26 january 1781
                        
                        I have been endeavouring ever Since I arrived here, I.E. about one o’clock, to learn with Certainty the
                            Motions and designs of the Insurgents, They were assembled at Chatam, and from thence are Said to be returning to their
                            huts, where, they mean to negotiate, for tho’ they profess to be inclined to open a treaty, they have, by no means,
                            adopted those Subordinate Ideas which alone can give existance to military discipline, or atone for offences incapable of
                            aggravation. I have Sent officers to Colonels Shrieve & Dayton requesting them to Suspend all Kinds of negociation
                            farther than to amuse, and to inform me of the ultimate views of the revolted troops—I shall be happy
                            if they intend the jersey hutts to be the Scene of their Negociation, as it will Save us the trouble of a longer March,
                            and I impatiently wish the arrival of the artillery and the detatchments of the Conecticut and New hampshire lines. I have
                            Sent to order the latter to Suffran’s where they will meet orders or if already there, to inform me by express—The former,
                            I presume, is following me and I have written to press their arrival—I, momentarily, expect intelligence and, if the
                            Mutineers are not returning, I shall proceed to morrow towards Pompton, if nothing arises to forbid it. I chuse rather to
                            Send officers to Cols Dayton & Shrieve than to write to them lest my letters might fall into improper hands. I
                            have requested them to come to me or to appoint a place where I can meet them without delay, and I flatter myself I shall
                            soon give your Excellency a good account of those insurgents.
                        the March the detatchment now with me have made is a Circumstance (considering the difficulties they met
                            with) much to their credit & I hope may be taken as a proof of their good disposition as to the present Service
                            and a happy presage of their future Conduct. I am with great respect Dear Sir Your Excellency’s Most obedient and Most
                            humble servant
                        
                            Robert Howe
                        
                        
                            26th 7 o’clock a.m. Since I wrote the above I have heard from Col. Shreve by Major Cummins who informs
                                me that the mutineers have so far returned to duty as to permit their officers to take command of them and came to
                                their huts last night, but with this condition, that a Committee is to sit on tuesday for the purpose of inquiring
                                into their grievances and to discharge those men who can prove they were inlisted for a less time than during the war.
                                In short tho’ I can not properly understand the terms proposed, yet I understand enough to think that it is but little
                                better than the second part of the pensylvania tune which I, by no means, am inclined to dance to, and unless you
                                should forbid my taking measures to act (occasionnally) in conformity with the orders given me at parting, I persuade
                                myself I shall bring this Matter to a Conclusion in a manner more consistant with your Excellency’s wishes and the
                                principles of Service than the Committee can do and that in my opinion without much trouble or blood shed. I earnestly
                                wish the arrival of the artillery and have written to hasten it up by putting it on Sleds. I have detained the express
                                untill this time in hopes of seeing Col. Shreve whom I momentarily expected, but now Send him off as you may be
                                anxious to hear from me. If when he does arrive his adjustment is a proper one I shall not counteract it.
                            I take the liberty to Inclose a letter from General Heath which I beg you will please to forward.
                        

                    